ETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 8/2/2022 has been received and fully considered.  In the response, no claims have been amended.  Therefore, claims 1-20 are pending. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 5-9, 13-17, and 21-24 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by AVerMedia Game Capture HD device (demonstrated on Youtube video dated 11/3/2011 by AVerMedia at https://www.youtube.com/watch?v=YiLLBiWDnIU, and hereinafter AVerMedia, screenshot below).

    PNG
    media_image1.png
    1015
    1274
    media_image1.png
    Greyscale

With regard to claim 1, AVerMedia discloses a method for sharing gameplay (e.g., see video at 0:06/1:07), the method comprising: during execution of gameplay, receiving a request from a first user to capture a first portion of the gameplay (e.g., see video at 0:14/1:07, one-click capture; screenshot below); 

    PNG
    media_image2.png
    667
    942
    media_image2.png
    Greyscale

capturing the first portion of the gameplay in response to the request, the first portion of the gameplay being associated with the first user and a second user and being from a point of view of the first user (e.g., see video at 0:22/1:07, wherein the video shows a first person shooter, from a first user’s perspective); 

    PNG
    media_image3.png
    677
    1159
    media_image3.png
    Greyscale

transmitting the first portion of the gameplay to the second user; and presenting the first portion of the gameplay to the second user from the point of view of the first user (e.g., see video at 0:57/1:07, wherein the capture video may be shared, screenshot below).

    PNG
    media_image4.png
    667
    1151
    media_image4.png
    Greyscale

[claim 5] wherein the first portion of the gameplay captures an interaction between the first user and the second user in the gameplay (e.g., the video capture all interactions while recording, including between a first and second user); 
[claim 6] further comprising capturing a second portion of the gameplay in response to a request from the second user, the second portion of the gameplay being associated with the first user and the second user and being from a point of view of the second user (e.g., AVerMedia is not limited to being used by a single person, a second person may also use an AVerMedia device and to capture and share gameplay); 
[claim 7] further comprising presenting the second portion of the gameplay to the second user from the point of view of the second user in combination with the presenting of the first portion of the gameplay (e.g., AVerMedia is not limited to being used by a single person, a second person may also use an AVerMedia device and to capture and share gameplay from the second user’s perspective); and
[claim 8] transmitting the second portion of the gameplay to the first user; and presenting the second portion of the gameplay to the first user from the point of view of the second user e.g., AVerMedia is not limited to being used by a single person, a second person may also use an AVerMedia device and to capture and share gameplay from the second user’s perspective).
Independent claims 9 and 17 are anticipated by AVerMedia based on the same analysis set forth above for claim 1, which is similar in claim scope.  Likewise, dependent claims 13-16, and 21-24 are anticipated by AVerMedia based on the same analysis set forth above for claims 5-8, which are similar in claim scope.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 10-12, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AVerMedia in view of U.S. Patent No. 7,778,520 to Virden.
AVerMedia discloses all of recited features as set forth above but is silent regarding buffering video in advance of a user capture trigger and then combining the buffered portion and the triggered portion.

In a related field of endeavor and solving a similar problem, Virden discloses a video game (e.g., see column 6, lines 44-47) capture system/method that buffers video in advance of a user capture trigger and then combining the buffered portion and the triggered portion (e.g., see column 13, lines 55-59).
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify AVerMedia with the video capture buffering as taught by Virden in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, the buffering before a user triggering event allows the user to capture action before the user knew the action would be interesting. 

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
On page of 7 of the Remarks, Applicant’s primary argument is that AverMedia doesn’t expressly disclose a second user in the first-person shooter game.  AverMedia is not a specific game, but is a game recording device.  As set forth numerous times in the First Office Action, AverMedia will record single player game action or multi-player game action.  That is, AverMedia’s device records whatever is displayed to the user, including the numerous multi-player games that existed prior to the current application when AverMedia’s device entered the market.  Does Applicant contend that AverMedia is incapable of recording game clips when the game happens to be a multi-player game?  Further, claim 1 is directed to a method of sharing game play.  That is exactly what AverMedia discloses (e.g., see screen shot above at 0:57).  Even in the comments, one user asks if the AverMedia device records voice conversations when playing games online with friends. 

    PNG
    media_image5.png
    159
    1189
    media_image5.png
    Greyscale

This comment is evidence that AverMedia’s device was used at least by Th3RoflWaffle ten plus years ago to record a multiplayer game.  For at least these reasons, the rejections are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715